

INTERCREDITOR AGREEMENT


THIS INTERCREDITOR AGREEMENT (this “Agreement”), dated as of January 30, 2008,
by and among Karat Platinum, LLC, a New York limited liability company, with an
address at 15 Hoover Street, Inwood, New York 11096 (the “Company”), Sentra
Consulting Corp., a Nevada corporation, with an address at 15 Hoover Street,
Inwood, New York 11096 (“Sentra”), and Continental Capital, LLC, a New York
limited liability company, with an address at 1439 E. 21st Street, Brooklyn, New
York 11230 (“Continental”).


WITNESSETH:


WHEREAS, in connection with the issuance of a series of Secured Promissory Notes
by the Company to Sentra (the “Sentra Notes”), the Company previously granted
and delivered to Sentra a continuing lien on, and first priority security
interest in and to, all of the Company's right, title and interest with respect
to all of the personal property of the Company on the terms and conditions set
forth in the General Security Agreement between the Company and Sentra, dated
July 11, 2007, as amended on August 22, 2007 (the “Sentra Security Agreement”);


WHEREAS, in connection with the issuance of a Secured Promissory Note by the
Company to Continental (the “Continental Note”), the Company will be granting
and delivering to Continental a continuing lien on and first priority security
interest in and to the inventory of the Company (the “Inventory”) in accordance
with the terms and conditions of the Security Agreement, dated as of the date
hereof, between the Company and Continental (the “Continental Security
Agreement”);


WHEREAS, the Sentra Notes and the Continental Note are sometimes hereinafter
referred together as the “Secured Promissory Notes”;


WHEREAS, Sentra and Continental (collectively, the “Secured Creditors”) desire
to enter into this Agreement in order to set forth their agreement and
understanding with respect to the enforcement of their respective rights
pertaining to their respective promissory notes and their respective security
interests in the Inventory (the “Security Interests”).


  NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:


1. Ownership Interest in the Inventory. Sentra agrees to subordinate its first
priority security interest in and to the Inventory for the benefit of
Continental. Notwithstanding anything contained herein to the contrary, the
Investors expressly agree and acknowledge that Sentra shall retain its current
perfected continuing lien and first priority security interest in all of the
other assets and personal property of the Company, in accordance with and
pursuant to the Sentra Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.  Action for Foreclosure. Continental agrees and acknowledges that the
initiation, or threat of initiation, of any notification, claim, action or
proceeding regarding an Event of Default (as such term is defined in the
Continental Note) or with respect to the foreclosure of its Security Interest
shall require 10 days’ prior written notice to Sentra.   


3.  No Representation or Warranty Relating to the Secured Promissory Notes.
Neither of the Secured Creditors has made any warranty or representation to the
other, expressed or implied, with respect to the Secured Promissory Notes, the
adequacy of security for such Secured Promissory Notes, the existing or future
solvency or financial worth of the Company, or the ability of the Company to
repay the Secured Promissory Notes. The Secured Creditors do not assume any
liability to each other.  


4.  Distribution of Sale or Refinance Proceeds.


4.1. If there is an Event of Default (as defined in any of the Secured
Promissory Notes) and as a result thereof in accordance with the terms and
provisions of their respective security agreements and this Agreement, the
Secured Creditors shall be entitled to the proceeds of a sale of the Inventory,
the net proceeds shall be distributed in the following order of priority among
the Investors:


(a) First, repayment to Continental of all outstanding principal and accrued
interest due in accordance with the Continental Note until such promissory note
has been repaid in full; and


(b)  Second, the balance if any, to Sentra of all outstanding principal and
accrued interest thereon, due in accordance with the Sentra Notes.


4.2. The priorities of allocation set forth in Section 4.1 shall apply in all
circumstances, including with respect to any distribution made in any case or
proceeding under Title 11 of United States Code or any other proceeding relating
to the Company under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation.


4.3. If any Secured Creditor (an "Excess Party") shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff, or
otherwise) as a result of the realization, sale or other remedial disposition
of, or foreclosure on, the Inventory or any repayment under any of the Secured
Promissory Notes in excess of the amount it is then entitled to receive under
the terms of this Agreement or under its respective Secured Promissory Note,
such Excess Party shall hold such amount in trust for the ratable benefit of the
other Secured Creditors in accordance with the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 Notwithstanding anything contained herein to the contrary, Continental
agrees that subsequent to the date hereof the Company can grant third parties
additional first priority security interests in the Inventory and said parties
shall share pari passu with Continental in the distributions upon a sale of the
Inventory upon an Event of Default, provided, that (i) each new secured creditor
shall agree to be bound by this Agreement, in writing, in form and substance
satisfactory to Continental, (ii) copies of all promissory notes, security
agreements and other loan agreements are submitted to Continental for its prior
approval, which approval shall not be unreasonably withheld, and shall be deemed
automatically granted in the event Continental does not respond within 5
business days after such submission, and (iii) the sum of all such loans secured
by the Inventory of the Company shall not exceed $1,600,000, in the aggregate.


5.  Miscellaneous.


5.1. Authorization. Each of the Secured Creditors warrants and represents that
it is duly authorized to execute this Agreement and comply with its obligations
hereunder.


5.2. Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution of this Agreement.


5.3. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by a Secured Creditor without the prior
written consent of the other parties. Any instrument purporting to make an
assignment in violation of this Section 5.3 shall be void.


5.4. Benefits of Agreement. This Agreement and all obligations hereunder shall
be binding upon the respective successors and permissible assigns of the parties
hereto.


5.5. Entire Agreement. This Agreement, the Sentra Notes, the Sentra Security
Agreement, the Continental Note and the Continental Security Agreement together
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.


5.6. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


5.7. Further Assurances. Each party agrees to execute such other documents,
instruments, agreements and consents, and take such other actions as may be
reasonably requested by the other parties hereto to effectuate the purposes of
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


5.8. Amendment and Waiver. This Agreement may be amended, modified or waived
only with the prior written consent of each of the parties.


5.9. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach, default or noncompliance under this Agreement, or any waiver on such
party's part of any provisions or conditions therein and must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies shall be cumulative and not alternative.


5.10. Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c)
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. Any notice herein required or
permitted to be given shall be given by depositing the same in the United States
first class mail, postage prepaid, or hand delivered or transmitted by
facsimile, in any case with a copy sent by overnight courier service, and
addressed to the parties at the respective address set forth on the signature
page hereto, or, to such other place or places as any of the parties shall
designate by written notice to the other parties.


5.11. Titles and Pronouns. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement. All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as the identity of the parties hereto may require.


5.12. Counterparts. This Agreement may be executed in any number of counterparts
(facsimile or otherwise), each of which shall be an original, but all of which
together shall constitute one instrument.


5.13. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of New York (without giving effect to
conflict of laws principles).
 
5.14. Construction and Joint Preparation. This Agreement shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any party by virtue of its role as the
drafter thereof. No drafts of this Agreement shall be offered by any party, nor
shall any draft be admissible in any proceeding, to explain or construe this
Agreement. The headings contained in this Agreement are intended for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.  
   
 
 

--------------------------------------------------------------------------------

 
 
5.15 Consent to Jurisdiction and Service of Process. Each of the parties hereby
irrevocably and unconditionally submits to the jurisdiction of the courts of the
State of New York and of the Federal courts sitting in the State of New York in
any action or proceeding directly or indirectly arising out of or relating to
this Agreement or the transactions contemplated hereby (whether based in
contract, tort, equity or any other theory). Each of the parties agrees that all
actions or proceedings arising out of or relating to this agreement must be
litigated exclusively in any such State or, to the extent permitted by law,
Federal court that sits in the County of New York, and accordingly, each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such action or proceeding in any such court. Each
party further irrevocably consents to service of process in the manner provided
for notices in Section 5.10. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law. Each party waives any right it may have to a trial by jury in any action or
proceeding directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby (whether based on contract, tort, equity
or any other theory).


[Remainder of this page intentionally left blank; signature pages to follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
on the date first set forth above.

       
SENTRA CONSULTING CORP.
 
   
   
  By:   /s/ Gary M. Jacobs  

--------------------------------------------------------------------------------

Name: Gary M. Jacobs   Title:  Chief Financial Officer

        CONTINENTAL CAPITAL, LLC  
   
   
  By:   /s/ Jacob Davidowitz  

--------------------------------------------------------------------------------

Name: Jacob Davidowitz   Title:  Managing Member

        KARAT PLATINUM, LLC  
   
   
  By:   /s/ Gary M. Jacobs  

--------------------------------------------------------------------------------

Name:  Gary M. Jacobs   Title:  Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
 